DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to Claim 11 in the submission filed 1/25/2021 are acknowledged and accepted.
3.	The amendments to the Abstract are acknowledged and accepted. 
4.	In view of the amendments to the Claims, and Abstract, objection to Claims, and Abstract and rejection under 35 U.S.C. 112(b) are withdrawn.
5.	Pending Claims are 1-20. 
Response to Arguments





Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. Applicant argues the following and Examiner respectfully disagrees:
Re: Claim 1
a)	Takao teaches Color filters 11 comprising R (red), G (green) and B (blue) regions are formed by selecting densities of coloring materials beforehand so that desired spectroscopic characteristics are obtained at the same film thickness, and by using transparent fine particles dispersed and mixed with the coloring materials beforehand so that the color filters have uniform surface roughness for all the color regions. That is, the color films 11 at R, G and B regions have the same film thickness, rather than having at least two different heights. Moreover, the color filters have uniform surface roughness for all the color regions. That is, the color films 11 at R, G and B regions have the same film thickness, rather than having at least two different heights. Moreover, the color filters have uniform surface roughness for all the color regions.
Takao teaches that the color filters have uniform surface roughness but does not teach they have the same surface thickness. Takao teaches (Col 4, lines 28-33) there are differences in surface roughness and the differences can be below 0.1 micron or 0.05 microns. Takao also teaches (col 6, lines 50-54) that the thicknesses of the color filters are in a range of 0.5 micron-5 micron, preferably in the range 0.5 micron-1.5 micron. Takao teaches (col 10, lines 19-22) that surface roughness of R is 0.18 micron, G is 0.21 micron and B is 0.17 micron. 
A percentage of the surface roughness to an example thickness of color filter of 0.5 micron gives, for R is 0.18/0.5=36 %, for G is 42 % and for B is 34% and hence the difference in roughness with respect to the thickness is between 2% to 8% which is a substantial difference. Hence, the amount of surface roughness is substantial compared to the thicknesses of the color resist and consequently surface roughness is not the same for the color resist regions.
In the context of Takao, the differences in surface roughness being below 0.1 micron or 0.05 micron is very consequential and prevents orientation defects among the pixels (col 3, lines 49-51). Hence, Takao considers the differences to be inconsequential and hence considers it as a uniform roughness, however, in the larger context, the differences in surface roughness are substantial relative to the absolute thickness of the color resists. 


The drawings or specification do not define that the height of the color resist is just the thickness of the color resist and that it does not include the roughness on the top. Hence Examiner is using broadest reasonable interpretation of the height of the color resist, that the height of the color resist is the thickness of the color resist plus the surface roughness for each of the color resist regions of R,G,B

b)	referring to column 4 lines 28-33, "With the above structure, because the difference in local surface roughness between the color filters 11 in different colors is compensated, the surface roughness at the interface between the color filters and the liquid crystal layer 4 can be kept substantially constant even if the transparent electrode 5 and the orientation control film 7 are successively formed on pixels." Thus, Takao et al. has taught that the color filters have uniform surface roughness for all the color regions.

Takao teaches uniform surface thickness but does not teach the same surface thickness. In the context of the effects relevant to Takao’s objectives, that is,  preventing orientation defects among the pixels (col 3, lines 49-51), the uniform surface thickness is sufficient. However as evidenced in Takao (Col 10, lines 19-22), there is difference in 

c)	Referring to column 4 lines 35-42, "In the present invention, while the above structure for uniformalizing the surface roughness can reduce the difference in surface roughness between the color filters 11 in different colors can down below 0.1 pm, that difference is preferably less than 0.05 pm. Further, it is desired that the surface roughness of the color filter itself in each color is as small as possible. Specifically, the surface roughness Rmax should be <0.5 pm, preferably 0.1 pm." Thus, although there may be small differences between the surface roughness for all the color regions, the small differences may be produced due to manufacturing tolerance or process fluctuation. In particular, the EXAMPLE 2 in column 10 aims to describe that the differences between the surface roughness for all the color regions may be controlled within a very small range. That is to say, Takao et al. has taught that the color filters have uniform surface roughness for all the color regions.

Takao is suggesting that there are differences between the surface roughness for all the color regions, but Applicant is dismissing them as being produced due to manufacturing tolerances or process indefiniteness. However, as calculated by Examiner above in a),  a percentage  of the surface roughness to an example thickness of color filter of 0.5 micron gives, for R is 0.18/0.5=36 %, for G is 42 % and for B is 34% and hence the difference in roughness with respect to the thickness is between 2% to 8% which is a substantial difference. Hence, the amount of surface roughness is 

d)	Takao et al. fails to teach that there is a relationship between the roughness of top surfaces of the plurality of color resists and the heights of the plurality of color resists. Instead, throughout the specification, Takao et al. recites that the color filters have uniform surface roughness for all the color regions. The recitation totally teaches away from the features, "wherein roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists".

Takao teaches uniform surface thickness but does not teach the same surface thickness. Takao teaches (Col 4, lines 28-33) there are differences in surface roughness and the differences can be below 0.1 micron or 0.05 microns. Takao also teaches (col 6, lines 50-54) that the thicknesses of the color filters are in a range of 0.5 micron-5 micron, preferably in the range 0.5 micron-1.5 micron. Takao teaches (col 10, lines 19-22) that surface roughness of R is 0.18 micron, G is 0.21 micron and B is 0.17 micron. Total height of the color resist is equal to the thickness of the color resist plus the surface roughness. Total heights of the color resists are 0.68 microns (R ), 0.71 micron(G), and 0.67 micron (B). 
Examiner has interpreted that the height of the color resist is the thickness of the color resist plus the surface roughness for each of the color resist regions of R,G,B. Takao teaches the same thickness of the color resist regions but different surface roughness for each and hence the total height of the color resist regions is different for Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Further a person of ordinary skill in the art would have been motivated to modify Takao-Sato such that roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists for the purpose of equalizing the heights of the color resists so that the color filter is not uneven at the top.  

e)	Sato et al. fails to disclose or teach that any contents related to, "roughness of top surfaces of the plurality of color resists". Thus, Sato et al. fails to disclose or teach the features, "wherein roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists".

.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Takao teaches (fig 1) a color filter substrate (color filter 11 on base substrate 2) comprising: a base substrate (substrate 2); and a plurality of color resists (RGB regions) on the base substrate (substrate 2), the plurality of color resists (RGB regions) having different roughness (RGB regions have different roughness, Example 2, roughness for R is 0.18 micron, for G is 0.21micron and for B is 0.17 micron),wherein roughness of top surfaces of the plurality of color resists (RGB regions) is proportional to the heights of the plurality of color resists (RGB regions) (roughness for R is 0.18 micron, for G is 0.21micron and for B is 0.17 micron. Hence the base height of RGB being the same, as in Fig 1, the roughness formed on the top, leads to total heights of color resists which are similar in proportion as the roughness).
Sato teaches (fig 1), a color filter (colored layer 23) wherein heights of the plurality of color resist (R layer, G layer, B layer) are different (height of the red layer is greater than green layer and height of the green layer is greater than the blue layer).

However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists since roughness of top surfaces of the plurality of color resists is proportional to the heights of the plurality of color resists is disclosed (Takao) and there are a finite potential ways (roughness is same for all heights, or proportional or inversely proportional to the heights of the color resists) in which the roughness can be designed.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Further a person of ordinary skill in the art would have been motivated to modify Takao-Sato such that roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists for the purpose of equalizing the heights of the color resists so that the color filter is not uneven at the top.  

Re: Claim 9
f)	Kawase et al. merely discloses that, "the individual color pixels may have the same thickness or different thicknesses". Kawase et al. fails to disclose or teach that any contents related to, "roughness of top surfaces of the plurality of color resists", so that it fails to disclose or teach the features, "wherein roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists". Kim et al. fails to disclose or teach that any contents related to, "roughness of top surfaces of the plurality of color resists". Thus, Kim et al. fails to disclose or teach the features, "wherein roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists".

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Kawase teaches (fig 1,4) a method of manufacturing a color filter substrate (color filter substrate 1), comprising: providing a base substrate (substrate 12); forming a plurality of color resists (color pixels 3) on the base substrate (substrate 12), the plurality of color resists (color pixels 3) having at least two different heights (different thicknesses); and performing a surface treatment (wettability improvement treatment, step P4, surface is modified by oxygen plasma) to top surfaces (fig 4, step P4) of the plurality of color resists (color pixels 3).
Kim teaches (fig 5-9), performing surface treatment (anisotropic ion etching) such that roughness (irregularities) of the top surfaces (top surfaces of region YPr of a photosensitive resin layer, surface 325S, designated for 330R and 330G) of the plurality 
Combined Kawase-Kim teach limitations of Claim 9 and including “roughness of top surfaces of the plurality of color resists is same for the heights of the plurality of color resists”.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists since roughness of top surfaces of the plurality of color resists is same for the heights of the plurality of color resists is disclosed (Kim) and there are a finite potential ways (roughness is same for all heights, or proportional or inversely proportional to the heights of the color resists) in which the roughness can be designed.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   Further a person of ordinary skill in the art would have been motivated to modify Kawase-Kim such that roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists for the purpose of equalizing the heights of the color resists so that the color filter is not uneven at the top. 

Re: Claim 14
g)	Gmeinwieser et al. (US 2012/0132945 Al) discloses a semiconductor chip, which is totally different from the color filter substrate. Further, Gmeinwieser et al. fails to disclose or teach that any contents related to, "the plurality of color resists having at least two different heights" and "roughness of top surfaces of the plurality of color resists". Gmeinwieser et al. fails to disclose or teach the above features in claim 1.
Gmenweiser is utilized to teach plurality of transmissive regions with corresponding plasma transmittances corresponding to the red, blue, green color resists.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Kawase teaches (fig 1,4) a method of manufacturing a color filter substrate (color filter substrate 1), comprising: providing a base substrate (substrate 12); forming a 
Kim teaches (fig 5-9), performing surface treatment (anisotropic ion etching) such that roughness (irregularities) of the top surfaces (top surfaces of region YPr of a photosensitive resin layer, surface 325S, designated for 330R and 330G) of the plurality of color resists (blue color cut filter 325, fig 9, also first blue cut filter 325 over color conversion layer 330R, second blue cut filter 325 over color conversion layer 330G) is formed and wherein roughness (irregularities) of top surfaces (top surfaces of region YPr of a photosensitive resin layer, surface 325S, designated for 330R and 330G)  of the plurality of color resists (blue color cut filter 325, fig 9, also first blue cut filter 325 over color conversion layer 330R, second blue cut filter 325 over color conversion layer 330G) is substantially same (irregularities are similar for 325 in the regions 330R and 330G) for the plurality of color resists (blue color cut filter 325, fig 9, also first blue cut filter 325 over color conversion layer 330R, second blue cut filter 325 over color conversion layer 330G).

However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists since roughness of top surfaces of the plurality of color resists is same for the heights of the plurality of color resists is disclosed (Kim) and there are a finite potential ways (roughness is same for all heights, or proportional or inversely proportional to the heights of the color resists) in which the roughness can be designed.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   Further a person of ordinary skill in the art would have been motivated to modify Kawase-Kim such that roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists for the purpose of equalizing the heights of the color resists so that the color filter is not uneven at the top. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that a height of the red color resist is greater than a height of the green color resist since a height of the green color resist is greater than a height of the red color resist is disclosed and there are a finite potential Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Kawase-Kim to have a height of the red color resist greater than a height of the green color resist for the purpose of having the red color enhancement in the display due to a larger amount of the color being present.
Gmeinwieser teaches (fig 10,11), a surface treatment (dry chemical etching) using an appropriately patterned mask (mask) of a semiconductor chip (chip 1) with color resist (conversion layer 41, conversion layer convert primary incident radiation into a  secondary wavelength) to produce roughness (roughened portion 5a,5b),wherein the plurality of transmissive regions (transmissive regions of the mask) comprise a first transmissive region (transmissive region of mask corresponding to red emission region of RGB) corresponding to the red color resist (red color emission region of  RGB), a second transmissive region (transmissive region of mask corresponding to red emission region of RGB) corresponding to the green color resist (green color emission region of  RGB) and a third transmissive region (transmissive region of mask corresponding to blue emission region of RGB) corresponding to the blue color resist (blue color emission region of  RGB) and the first transmissive region (transmissive region of mask 
Combined Kawase-Kim-Gmeinweiser teach limitations of Claim 14 including comprising first, second, third transmissive regions with first, second third plasma transmittances.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first plasma transmittance is less than the second plasma transmittance, and the second plasma transmittance is less than the third plasma transmittance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to modify Kawase-Kim- Gmeinwieser to have wherein the first plasma transmittance is less than the second plasma transmittance, and the second plasma transmittance is less than the third plasma transmittance for the purpose of adjusting an appropriate plasma rate for each 

7.	Claims 1-20 are rejected as follows:
Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takao et al (US 5,734,456, of record) in view of Sato et al (US 2010/0157212 A1, of record).

Regarding Claim 1, Takao teaches (fig 1) a color filter substrate (color filter 11 on base substrate 2, col 4, lines 6-21) comprising:
a base substrate (substrate 2, col 4, lines 6-10); and

wherein roughness of top surfaces of the plurality of color resists (RGB regions, col 4, lines 16-21) is proportional to the heights of the plurality of color resists (RGB regions, col 4, lines 16-21) (roughness for R is 0.18 micron, for G is 0.21micron and for B is 0.17 micron, col 10, lines 19-23. Hence the base height of RGB being the same, as in Fig 1, the roughness formed on the top, leads to total heights of color resists which are similar in proportion as the roughness).
However Takao does not teach
wherein heights of the plurality of color resists are different.
	Takao and Sato are related as color filters.
	Sato teaches (fig 1), a color filter (colored layer 23, p43, lines 4-9)
wherein heights of the plurality of color resist (R layer, G layer, B layer, p43, lines 13-18) are different (height of the red layer is greater than green layer and height of the green layer is greater than the blue layer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takao to include the teachings of Sato such that heights of the plurality of color resists are different for the purpose of improving color viewing in a display device, p41, lines 9-12).
	However Takao-Sato does not teach

Although Takao-Sato do not explicitly disclose roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists since roughness of top surfaces of the plurality of color resists is proportional to the heights of the plurality of color resists is disclosed (Takao) and there are a finite potential ways (roughness is same for all heights, or proportional or inversely proportional to the heights of the color resists) in which the roughness can be designed.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Further a person of ordinary skill in the art would have been motivated to modify Takao-Sato such that roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists for the purpose of equalizing the heights of the color resists so that the color filter is not uneven at the top.  

Regarding Claim 2, Takao-Sato teaches the color filter substrate according to claim 1,

wherein a height of the red color resist (R layer, p43, lines 13-18, Sato) is greater (p43, lines 13-18) than a height of the green color resist (G layer), and the height of the green color resist (G layer) is greater than a height of the blue color resist (B layer).

Regarding Claim 3, Takao-Sato teaches the color filter substrate according to claim 1, further comprising: 
a black matrix (light shielding layer 10, col 7, lines 14-15, Takao) on the base substrate (substrate 2) and between the plurality of color resists (RGB regions, col 4, lines 16-21).

Regarding Claim 4, Takao-Sato teaches the color filter substrate according to claim 3,
and maximum value of the roughness of the top surfaces (maximum value is 0.21 micron for G region, roughness for R is 0.18 micron, for G is 0.21micron and for B is 0.17 micron, col 10, lines 19-23) of the plurality of color resists (RGB regions, col 4, lines 16-21) is in the same range (fig 1 shows that light shielding layer 10 and pixel regions RGB have a very similar range of roughness) as  roughness of a top surface of the black matrix (light shielding layer 10, col 7, lines 14-15);
wherein a minimum value of the heights of the plurality of color resists (RGB layers, p43, lines 13-18 ) is greater than a height of the black matrix (black matrix 22, p43, lines 4-6).
	However Takao-Sato do not teach
and a maximum value of the roughness of the top surfaces of the plurality of color resists is less than roughness of a top surface of the black matrix.
Takao-Sato do not explicitly disclose a maximum value of the roughness of the top surfaces of the plurality of color resists is less than roughness of a top surface of the black matrix, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that a maximum value of the roughness of the top surfaces of the plurality of color resists is less than roughness of a top surface of the black matrix since a maximum value of the roughness of the top surfaces of the plurality of color resists is in a similar range as  roughness of a top surface of the black matrix is disclosed and there are a finite potential ways (either less than same or larger than) in which the relative roughness of color resist and black matrix can been designed.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   Further a person of ordinary skill in the art would have been motivated to modify Takao-Sato to have a maximum value of the roughness of the top surfaces of the plurality of color resists is less than roughness of a top surface of the black matrix for the purpose of equalizing the heights of the color resists and black matrix so that the color filter is not uneven at the top.

Regarding Claim 5, Takao-Sato teaches the color filter substrate according to claim 2, further comprising: 


Regarding Claim 6, Takao-Sato teaches the color filter substrate according to claim 5, wherein the height of the blue color resist (B layer, p43, lines 13-18, Sato) is greater than a height of the black matrix (black matrix 22, p43, lines 4-6), 
and roughness of the top surface (roughness for  B is 0.17 micron, col 10, lines 19-23) of the blue color resist (B regions, col 4, lines 16-21) is in the same range (fig 1 shows that light shielding layer 10 and pixel regions B have a very similar range of roughness) as  roughness of a top surface of the black matrix (light shielding layer 10, col 7, lines 14-15).
	However Takao-Sato do not teach
and roughness of a top surface of the blue color resist is less than roughness of a top surface of the black matrix.
Although Takao-Sato do not explicitly disclose roughness of a top surface of the blue color resist is less than roughness of a top surface of the black matrix, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that roughness of a top surface of the blue color resist is less than roughness of a top surface of the black matrix since a maximum value of the roughness of the top surfaces of the plurality of color resists is in a similar range as  roughness of a top surface of the black matrix is disclosed and there are a finite potential ways (either less than same or larger than) in which the relative roughness of color resist and black matrix can been designed.  A person with ordinary skill in the art has good reason to Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007).  and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Takao-Sato to have a roughness of a top surface of the blue color resist is less than roughness of a top surface of the black matrix for the purpose of equalizing the heights of the color resists and black matrix so that the color filter is not uneven at the top.

Regarding Claim 7, Takao-Sato teaches the color filter substrate according to claim 3, further comprising: 
a planarization layer (flattening film 9, col 4, lines 24-26, Takao) on both the plurality of color resists (RGB regions, col 4, lines 16-21)  and the black matrix (light shielding layer 10, col 7, lines 14-15).

Regarding Claim 8, Takao-Sato teaches the color filter substrate according to claim 5, further comprising: 
a planarization layer (flattening film 9, col 4, lines 24-26, Takao) on both the plurality of color resists (RGB regions, col 4, lines 16-21)  and the black matrix (light shielding layer 10, col 7, lines 14-15).

Regarding Claim 19, Takao-Sato teaches a display device (display device, col 1, lines 1-6) comprising the color filter substrate (color filter 11 on base substrate 2, col 4, lines 6-21, Takao) according to claim 1.

Regarding Claim 20, Takao-Sato teaches a display device (display device, col 1, lines 1-6, Takao) comprising the color filter substrate (color filter 11 on base substrate 2, col 4, lines 6-21) according to claim 7.
Claims 9-13,15,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al (US 2003/0001992 A1, of record) in view of Kim et al (US 9,952,740 B1, of record).

Regarding Claim 9,    Kawase teaches (fig 1,4) a method of manufacturing (method of manufacturing a color filter substrate 1, p111, lines 1-2) a color filter substrate (color filter substrate 1, p111,lines 1-2), comprising:
providing a base substrate (substrate 12, p111, lines 1-7);
forming a plurality of color resists (color pixels 3, p111, lines 1-10) on the base substrate (substrate 12, p111, lines 1-7), the plurality of color resists (color pixels 3, p111, lines 1-10) having at least two different heights (different thicknesses, p104, lines 1-7); and
performing a surface treatment (wettability improvement treatment, step P4, P115, lines 1-5, surface is modified by oxygen plasma, p115, lines 9-14) to top surfaces (fig 4, step P4) of the plurality of color resists (color pixels 3, p111, lines 1-10).
However Kawase does not teach performing surface treatment such that roughness of the top surfaces of the plurality of color resists is modified.

Kim teaches (fig 5-9), 
performing surface treatment (anisotropic ion etching, col 13, lines 27-38) such that roughness (irregularities, col 13, lines 39-47) of the top surfaces (top surfaces of region YPr of a photosensitive resin layer, surface 325S, designated for 330R and 330G, col 13, lines 28-47) of the plurality of color resists (blue color cut filter 325, fig 9, col 13, lines 39-41, also first blue cut filter 325 over color conversion layer 330R, second blue cut filter 325 over color conversion layer 330G) is formed and
wherein roughness (irregularities, col 13, lines 39-47) of top surfaces (top surfaces of region YPr of a photosensitive resin layer, surface 325S, designated for 330R and 330G, col 13, lines 28-47)  of the plurality of color resists (blue color cut filter 325, fig 9, col 13, lines 39-41, also first blue cut filter 325 over color conversion layer 330R, second blue cut filter 325 over color conversion layer 330G) is substantially same (irregularities are similar for 325 in the regions 330R and 330G) for the plurality of color resists (blue color cut filter 325, fig 9, col 13, lines 39-41, also first blue cut filter 325 over color conversion layer 330R, second blue cut filter 325 over color conversion layer 330G).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kawase to include the teachings of Kim such that performing surface treatment such that roughness of the top surfaces of the plurality of color resists is modified for the purpose of effective light emission (col 5, lines 22-32).
However Kawase-Kim does not teach

Although Kawase-Kim do not explicitly disclose roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists since roughness of top surfaces of the plurality of color resists is same for the heights of the plurality of color resists is disclosed (Kim) and there are a finite potential ways (roughness is same for all heights, or proportional or inversely proportional to the heights of the color resists) in which the roughness can be designed.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   Further a person of ordinary skill in the art would have been motivated to modify Kawase-Kim such that roughness of top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists for the purpose of equalizing the heights of the color resists so that the color filter is not uneven at the top. 

Regarding Claim 10, Kawase-Kim teaches the method according claim 9, wherein the surface treatment (anisotropic ion etching, col 13, lines 27-38) comprises a plasma treatment (ion etching is a plasma treatment).

Regarding Claim 11, Kawase-Kim teaches the method according to claim 10, wherein the plasma treatment (anisotropic ion etching, col 13, lines 27-38) comprises:
adjusting (irregularities have certain features like having a depth about 0.1 micron to 2 microns and this requires adjustment of plasma rate, col 5, lines 22-32) an overall amount of plasma (plasma originating from the source in the anisotropic ion etching process) incident on the top surfaces (top surfaces of region YPr of a photosensitive resin layer, surface 325S, designated for 330R and 330G, col 13, lines 28-47) of the plurality of color resists (blue color cut filter 325, fig 9, col 13, lines 39-41, also first blue cut filter 325 over color conversion layer 330R, second blue cut filter 325 over color conversion layer 330G).
	However Kawase-Kim do not teach 
adjusting an overall amount of plasma in such a way that the overall amount of the plasma incident on the top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjusting an overall amount of plasma in such a way that the overall amount of the plasma incident on the top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists, since it has been held that the provision of adjustability, where needed, involves only routine skill in the  In re Stevens, 101 USPQ 284 (CCPA 1954). A person of ordinary skill in the art would have been motivated to modify Kawase-Kim to be adjusting an overall amount of plasma in such a way that the overall amount of the plasma incident on the top surfaces of the plurality of color resists is inversely proportional to the heights of the plurality of color resists for the purpose of equalizing the heights of the color resists so that the color filter is not uneven at the top.

Regarding Claim 12, Kawase-Kim teaches the method according claim 11, wherein the plasma treatment (anisotropic ion etching, col 13, lines 27-38, Kim) comprises:
adjusting (irregularities have certain features like having a depth about 0.1 micron to 2 microns and this requires adjustment of plasma rate, col 5, lines 22-32) an overall amount of plasma (plasma originating from the source in the anisotropic ion etching process) incident on the top surfaces (top surfaces of region YPr of a photosensitive resin layer, surface 325S, designated for 330R and 330G, col 13, lines 28-47) of the plurality of color resists (blue color cut filter 325, fig 9, col 13, lines 39-41, also first blue cut filter 325 over color conversion layer 330R, second blue cut filter 325 over color conversion layer 330G, Kim) comprises:
the plasma treatment (anisotropic ion etching, col 13, lines 27-38) comprises:
adjusting (irregularities have certain features like having a depth about 0.1 micron to 2 microns and this requires adjustment of plasma rate, col 5, lines 22-32) an overall amount of plasma (plasma originating from the source in the anisotropic ion etching process) incident on the top surfaces (top surfaces of region YPr of a photosensitive resin layer, surface 325S, designated for 330R and 330G, col 13, lines 28-47) of the 

Regarding Claim 13, Kawase-Kim teaches the method according to claim 12, wherein the mask (mask MASK, fig 6, col 14, lines 1-16), the mask (mask MASK, fig 6, col 14, lines 1-16) comprises a plurality of transmissive regions (transmissive regions as in the MASK in fig 6, Kim, there are a plurality corresponding to the different regions of 330G,330R on the substrate 310) in one-to-one correspondence with the plurality of color resists (blue color cut filter 325, fig 9, col 13, lines 39-41, also first blue cut filter 325 over color conversion layer 330R, second blue cut filter 325 over color conversion layer 330G).
However Kawase-Kim do not teach 
plasma transmittance of the plurality of transmissive regions being inversely proportional to the heights of the plurality of color resists.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have plasma transmittance of the plurality of transmissive  In re Stevens, 101 USPQ 284 (CCPA 1954). A person of ordinary skill in the art would have been motivated to modify Kawase-Kim to plasma transmittance of the plurality of transmissive regions being inversely proportional to the heights of the plurality of color resists for the purpose of adjusting an appropriate plasma rate for equalizing the heights of the color resists so that the color filter is not uneven at the top.

Regarding Claim 15, Kawase-Kim teaches the method according to claim 13, further comprising:
forming a black matrix (light shielding layer 6, p112, lines 1-4, Kawase) on the base substrate (substrate 12, p111, lines 1-7), a height of the black matrix (light shielding layer 6, p112, lines 1-4) being less than a minimum value of the heights of the plurality of color resists (color pixels 3, p111, lines 1-10).

Regarding Claim 18, Kawase-Kim teaches the method according to claim 15, further comprising:
forming a planarization layer (flattening film 9, col 4, lines 24-26, Takao)  covering both the color resists (RGB regions, col 4, lines 16-21)  and the black matrix (light shielding layer 10, col 7, lines 14-15), on the base substrate (substrate 2, col 4, lines 6-10).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al (US 2003/0001992 A1, of record) in view of Kim et al (US 9,952,740 B1, of record) as applied to Claim 13 and further in view of Gmeinwieser et al (US 2012/0132945 A1, of record).

Regarding Claim 14, Kawase-Kim teaches the method according to claim 13.
	wherein the plurality of color resists (color pixels 3, p111, lines 1-10, Kawase, fig 4) comprise a red color resist (3R), a green color resist (3G), and a blue color resist (3B), and the height of the green color (3G) resist is greater than a height of the blue color resist (3B) and the red color resist (3A).
	However Kawase-Kim do not teach
a height of the red color resist is greater than a height of the green color resist.
Although Kawase-Kim do not explicitly disclose a height of the red color resist is greater than a height of the green color resist, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that a height of the red color resist is greater than a height of the green color resist since a height of the green color resist is greater than a height of the red color resist is disclosed and there are a finite potential ways in which the relative heights of color resists can be arranged (height of red color resist is greater than height of green color resist or height of green color resist is greater than a height of red color resist).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art 
However Kawase-Kim do not teach
wherein the plurality of transmissive regions comprise a first transmissive region corresponding to the red color resist, a second transmissive region corresponding to the green color resist, and a third transmissive region corresponding to the blue color resist, the first transmissive region has a first plasma transmittance, the second transmissive region has a second plasma transmittance, and the third transmissive region has a third plasma transmittance.
Kawase-Kim and Gmeinwieser are related as surface treatment with mask with transmissive regions.
Gmeinwieser teaches (fig 10,11), a surface treatment (dry chemical etching, p68, lines 1-5) using an appropriately patterned mask (mask, p68, lines 1-10, not shown in figs) of a semiconductor chip (chip 1, p68, lines 1-5) with color resist (conversion layer 41, p68, lines 1-10, conversion layer convert primary incident radiation into a  secondary wavelength, p4, lines 1-8) to produce roughness (roughened portion 5a,5b, p68, lines 1-10),
wherein the plurality of transmissive regions (transmissive regions of the mask) comprise a first transmissive region (transmissive region of mask corresponding to red emission region of RGB, p70, lines 1-14) corresponding to the red color resist (red color emission region of  RGB, p70, lines 1-14), a second transmissive region (transmissive region of mask corresponding to red emission region of RGB, p70, lines 1-14) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kawase-Kim to include the teachings of Gmeinwieser such that wherein the plurality of transmissive regions comprise a first transmissive region corresponding to the red color resist, a second transmissive region corresponding to the green color resist, and a third transmissive region corresponding to the blue color resist, the first transmissive region has a first plasma transmittance, the second transmissive region has a second plasma transmittance, and the third transmissive region has a third plasma transmittance for the purpose of efficient adjustment of colored light regions (p3, lines 1-5, p17, lines 1-16).

wherein the first plasma transmittance is less than the second plasma transmittance, and the second plasma transmittance is less than the third plasma transmittance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first plasma transmittance is less than the second plasma transmittance, and the second plasma transmittance is less than the third plasma transmittance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to modify Kawase-Kim- Gmeinwieser to have wherein the first plasma transmittance is less than the second plasma transmittance, and the second plasma transmittance is less than the third plasma transmittance for the purpose of adjusting an appropriate plasma rate for each color resist for equalizing the heights of the color resists so that the color filter is not uneven at the top.

Claims 16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al (US 2003/0001992 A1, of record) in view of Kim et al (US 9,952,740 B1, of record) as applied to Claim 15 and further in view of Takao et al (US 5,734,456, of record).

Regarding Claim 16, Kawase-Kim teaches the method according to claim 15, further comprising:

	However Kawase-Kim do not teach
performing surface treatment in such a way that roughness of the top surface of the black matrix is greater than maximum value of roughness of the top surfaces of the plurality of color resists.
	Kawase-Kim and Takao are related as color filter with color resists and a black matrix.
	Takao teaches (fig 1) a color filter substrate (color filter 11 on base substrate 2, col 4, lines 6-21) 
roughness of the top surface (maximum value is 0.21 micron for G region, roughness for R is 0.18 micron, for G is 0.21micron and for B is 0.17 micron, col 10, lines 19-23) of the  color resist (RGB regions, col 4, lines 16-21) is in the same range (fig 1 shows that light shielding layer 10 and pixel regions RGB have a very similar range of roughness) as  roughness of a top surface of the black matrix (light shielding layer 10, col 7, lines 14-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kawase-Kim to include the teachings of Takao such that performing surface treatment in such a way that roughness of the top surface of the black matrix is similar in range to roughness of the top surfaces of the plurality of color resist for the purpose of uniformity of surface 
However Kawase-Kim-Takao do not explicitly disclose performing surface treatment in such a way that roughness of the top surface of the black matrix is greater than maximum value of roughness of the top surfaces of the plurality of color resists.
	Although Kawase-Kim-Takao do not explicitly disclose performing surface treatment in such a way that roughness of the top surface of the black matrix is greater than maximum value of roughness of the top surfaces of the plurality of color resists, it would have been obvious to a person of ordinary skill in the art at the time the invention was made that roughness of the top surface of the black matrix is greater than maximum value of roughness of the top surfaces of the plurality of color resistors since a maximum value of the roughness of the top surfaces of the plurality of color resists is in a similar range as  roughness of a top surface of the black matrix is disclosed and there are a finite potential ways (either less than same or larger than) in which the relative roughness of color resist and black matrix can been designed.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Further a person of ordinary skill in the art would have been motivated to modify Kawase-Kim-Takao to have roughness of the top surface of the black matrix greater than maximum value of roughness of the 

Regarding Claim 17, Kawase-Kim-Takao teaches the method according to claim 16.
	However Kawase-Kim-Takao do not teach 
wherein the mask further comprises an additional transmissive region corresponding to the black matrix.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the mask such that the mask further comprises an additional transmissive region corresponding to the black matrix, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). A person of ordinary skill in the art would have been motivated to modify Kawase-Kim-Takao to design the mask such that the mask further comprises an additional transmissive region corresponding to the black matrix for the purpose of additional roughening of the black matrix for circumventing wettability issues.
However Kawase-Kim-Takao do not teach
plasma transmittance of the additional transmissive region being greater than a maximum value of the plasma transmittance of the plurality of transmissive regions of the mask in one-to-one correspondence with the plurality of color resists.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have plasma transmittance of the additional transmissive region being greater than a maximum value of the plasma transmittance of the plurality of  In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to modify Kawase-Kim-Takao to have plasma transmittance of the additional transmissive region being greater than a maximum value of the plasma transmittance of the plurality of transmissive regions of the mask in one-to-one correspondence with the plurality of color resists for the purpose of adjusting an appropriate plasma rate for each color resist for equalizing the heights of the color resists so that the color filter is not uneven at the top.

Conclusion









14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






J.V.D
Jyotsna V Dabbi									3/11/2021
Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872